Citation Nr: 1726974	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to August 1978.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the Veteran's service connection claim for a right shoulder disability.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2016. A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not appeal a July 1979 rating decision, which denied service connection for a right shoulder condition.

2. The Veteran provided testimony in a May 2016 hearing before the Board, and in January 2013, he submitted new and material evidence to a previously unestablished element of his claim which raises a reasonable possibility of substantiating the claim.

3. The Veteran experienced a right shoulder injury during active military service, sought treatment for the right shoulder condition within one year of separation, and his current right shoulder disability is etiologically related to such injury suffered in service.


CONCLUSIONS OF LAW

1. The July 1979 rating decision denying service connection for a right shoulder condition is final. 38 U.S.C.A. § 7105. 38 C.F.R. § 3.156.

2. New and material evidence has been received to reopen the claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

3. The criteria for service connection for a right shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b), (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	New and Material Evidence

In determining whether to reopen a claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104 (b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision-makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). The credibility of the newly-submitted evidence is presumed, though not blindly accepted as true if patently incredible. Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied service connection for a right shoulder disability in a July 1979 rating decision. See July 1979 Rating Decision. The RO found an injury to the left shoulder in service, but no injury to the right shoulder.  In addition, it found no medical evidence of a then-current right shoulder disability.

In a January 2013 correspondence, the Veteran contends that his right shoulder injury as a result of a parachuting accident was incorrectly recorded in service as a "left" shoulder injury. He states that a follow-up appointment in January 1976 also erroneously listed his chief complaint as a "left" shoulder injury instead of a "right" shoulder injury. Second, the Veteran argues that during his May 1978 separation examination, he never denied pain in his right shoulder; however, the examiner endorsed that the Veteran "denied a painful shoulder." Third, the Veteran argues that in May 1979, nine months after August 1978 separation, a Seattle Washington VA examination revealed treatment for right shoulder pain. While x-ray of the right shoulder was considered normal, the Veteran contends that some limitation in range of motion was present and that he was later diagnosed with a torn right rotator cuff as the condition progressed. Fourth, the Veteran states that at the time of the 1979 denial, the RO did not have relevant records, including the May 1979 Seattle Washington VA examination, when it made its decision. Fifth, the Veteran argues that he has submitted a medical opinion from his treating orthopedic surgeon who stated that the Veteran's shoulder injury "was a long standing process" and related back to his parachute accident while in service. Finally, the Veteran acknowledges that he did not appeal his July 1979 rating decision; however, he contends that he was first notified that his service treatment records lacked the "treatment for a right shoulder condition" in the September 2012 SOC. The Veteran argues that he was unaware that the incorrect "left" shoulder was documented until he reviewed this decision along with his treatment records.

In May 2010, the Veteran's spouse provided a statement supporting the Veteran's claim. See May 2010 Buddy/Lay Statement. She met her husband in 1984 and states that he has had problems with his right shoulder and arm ever since she has known him. She states that his left arm has always been normal and that he has used it to compensate for his right shoulder limitations. She testified that he underwent right shoulder surgery, but it did not improve his condition.

The Veteran and his wife testified before the undersigned VLJ in May 2016. See May 2016 Hearing Testimony. In the hearing transcript, the Veteran and his spouse provided a detailed account of what they perceive as errors by the VA in the adjudication of the service connection claim. Specifically, the Veteran states that his "right" shoulder, and not his "left" shoulder, was injured as he hit the ground following a parachute jump where his chute had a hole in it. He contends that his medical records were incorrectly endorsed as a "left" shoulder injury in his treatment records and should have been categorized as a "right" shoulder injury.

The Board finds that the Veteran has submitted new and material evidence that raises a reasonable possibility of substantiating his claim. The Veteran's hearing testimony raises a reasonable possibility that his medical records may have been incorrectly endorsed when documenting his shoulder injury. The Board considers the Veteran's testimony as credible and not patently incredible. The Board finds that a review of the entire record indicates the possibility an in-service injury to the right shoulder in which the course and progression of the condition may be related to the parachuting accident suffered in 1976. Therefore, the Board finds that the Veteran has met the threshold to reopen his right shoulder service connection claim as the submitted evidence is new and material.


II.	Service Connection

Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). Additionally, under § 3.303(d), service connection may be diagnosed for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was caused by service.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With respect to element (1), a current disability, the Veteran has the presence of a post-surgical right shoulder rotator cuff tear.

The Veteran was diagnosed with a right rotator cuff tear by his orthopedic surgeon. See October 2012 Medical Treatment Record. The clinician endorsed that she had treated the Veteran for a right shoulder rotator cuff tear since 1995. She noted that the right shoulder was definitively diagnosed after attempting surgical repair of the right shoulder joint.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, medical records indicate that the Veteran sought treatment for a right shoulder condition within one year of separation.

In May 1979, the Veteran presented to a VA examination complaining of right shoulder pain. This examination, eight months after separation, reveals a diagnosis of an avulsion-type injury to the right shoulder. Range of motion revealed some limitation in the Veteran's right shoulder. The examiner noted that since the injury, the Veteran's symptoms had gradually resolved; however, he was left with an inability to do all of the range of motion in the right shoulder with the problem of a locking phenomenon. The examiner noted that the injury continued to cause the Veteran some difficulty in his extensive gymnastic and weight lifting activities. The examiner noted that everyday activities were not affected. An annotation to this record, dated August 1979, endorsed that the Veteran had a variety of injuries of both upper extremities. However, the examiner noted that the "major injury and problems to the patient is the right shoulder."

The Board finds that the Veteran has had continued symptoms of pain, weakness, and loss of strength with right shoulder, and has had to compensate with the left shoulder to attend to his activities of daily living. A diagnosis of a right rotator cuff tear has been established. Furthermore, as per §3.303(d), the presence of an avulsion-type injury with range of motion limitations was found within one year of separation, and the complications following the injury, are noted in the record.

The lay testimony of the Veteran and his spouse have been consistent throughout the reporting of the condition and corroborate the manifestation of an injury to the right shoulder in service as a result of a parachuting accident. These facts, in conjunction with the Veteran's medical records, strongly suggest that the Veteran likely suffered an in service injury to his right shoulder.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service right shoulder injury, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's right shoulder condition is etiologically related to service.

In October 2012, the Veteran's treating orthopedic surgeon endorsed that she had treated his right shoulder tear since 1995. She noted the Veteran's injury developed following his injury sustained during a parachute jump while he was in the Army. The clinician noted that the Veteran had sought treatment after he suffered a "minor" injury. He was scheduled for surgery, and during the procedure, the clinician found that full repair of the right shoulder was not possible due finding a "massive tear with retraction." She opined that the extent of the tear was a long-standing process that had occurred over a few years and not from a minor injury that occurred closer to the time of surgery. She supported her opinion by stating that "the rotator cuff tendons can degenerate in people over 40, but to have the loss of tendon that we found during surgery showed that this had been an ongoing process."

The Board finds that the weight of evidence supports a finding that the Veteran's current right shoulder disability is related to service. The Board acknowledges that there are conflicting medical evidence concerning the nature and etiology of the Veteran's right shoulder condition. Specifically, the Board recognizes that the May 1978 separation examination did not endorse a "right" shoulder injury. However, the Veteran presented for treatment of a right shoulder condition shortly following discharge in July 1979 and underwent surgical repair of a rotator cuff tear of his right shoulder in 1995. The Board finds that the Veteran and his spouse have been credible historians who have presented consistent testimony relating to the Veteran's right shoulder throughout the pendency of the appeal for the right shoulder. The Veteran has submitted evidence of a supporting etiology opinion by his treating orthopedic surgeon relating his current right shoulder condition to his parachute accident in service. The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed right shoulder condition occurred in service and is related to such service.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's current right shoulder condition and any in-service incurrence or event, has been met.


ORDER

The claim for service connection for a right shoulder disability is reopened, and service connection for a right shoulder disability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


